DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Examiner’s Note
Applicant claims a first portion and a second portion with corresponding cross-sectional areas, which claimed portion corresponds to which cross-sectional area disclosed is up to applicant’s discretion. Dependent claims that refer back to these portions should remain consistent, specifically claims 12, 14 and 34, while not part of a chain, appear to exchange which portion is supposed to be where in applicant’s invention. As these claims are not part of a dependency chain this is technically no reason for a rejection under 35 USC 112, however there is still a level of confusion that may arise as applicant’s disclosure is quite clear as to which direction the powder is supposed to flow and which cross-sectional area is larger than the other. From this, claim 14 requires powder material to flow toward the second cross-sectional area which appears to be the opposite of what would be required in claim 12 as claim requires the first cross-sectional area, or disclosed downstream area, to be greater than the second, or disclosed upstream area and claim 34, which is dependent from claim 12, further specifies that the first cross-sectional area is downstream of the second cross-sectional area. As there is a clear incongruity in these claim limitations, any further definition regarding which portion includes which cross-sectional area may result in issues of clarity for which the examiner is only trying to bring attention to.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “member for adding air to powder coating material flowing into said second cross-sectional area” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-17 and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida et al. (US Pat No 5,711,489) in view of Weeks (US Pat No 4,790,376).
Re claim 10, Yanagida et al. show a spray gun (Fig. 2, 101), comprising:
a gun body (110) comprising a spray outlet (107) and a powder inlet (17),
a powder flow path (G/H/109/FR/102/106) comprising an inlet end (G/H) and an outlet end (see annotated figure), wherein powder coating material can flow from said powder inlet (17) to said powder flow path inlet end (G/H) and from said powder flow path outlet end (see annotated figure) to said spray outlet (107),
said powder flow path (109/FR/102/106) comprising a first portion (106; see annotated figure) with a first cross-sectional area, a second portion (see annotated figure) with a second cross-sectional area, and a transition portion (FR/102) having an expansion chamber (FR expands from the upstream end to the downstream end) that joins said first portion (see annotated figure) and said second portion (106; see annotated figure), the first portion including a first tube (102), and the second portion including a second tube (109).
Yanagida et al. do not teach a first recess at a first end of the expansion chamber, a second recess at a second end of the expansion chamber, the first portion including a first tube received in the first recess, and the second portion including a second tube received in the second recess.
However, Weeks shows a tubular member (Fig. 2, 92) including an expansion chamber (100) with a first recess (threaded section at 42) at a first end of the expansion chamber, a second recess (94) at a second end of the expansion chamber, the first portion 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to modify the cylinder including the expansion chamber in Yanagida et al. to including a first and second recess and a first and second tube received in the first and second recess as taught by Weeks to provide greater sealing area in the flow path transitions. 
Further, it is of note that no criticality is provided for this feature in applicant’s specification.

    PNG
    media_image1.png
    721
    795
    media_image1.png
    Greyscale

Re claim 11, Yanagida et al. as modified by Weeks show an electrode (Yanagida - Fig. 2, 105) connectable to a source of electrical energy, said electrode being adapted to apply an electrostatic charge to powder coating material during a coating operation (Yanagida - col. 4, lines 14-15).
Re claim 12, Yanagida et al. as modified by Weeks show said first cross-sectional area (Yanagida – 106; see annotated figure) is greater than said second cross-sectional area (Yanagida - see annotated figure).
Re claim 13, Yanagida et al. as modified by Weeks show said powder flow path inlet end (Yanagida – Fig. 2, G/H) comprises a powder tube (Yanagida - Fig. 1, 10) that is 
Re claim 14, Yanagida et al. as modified by Weeks show said transition portion (Yanagida - Fig. 2, FR/102) comprises a member (disclosed by applicant as an air diffuser in paragraph 0047 of applicant’s specification; Yanagida - 108a/108b; col. 9, lines 9-15) for adding air to powder coating material flowing into said second cross-sectional area (as claim 1 does not specify any further details of the claimed cross-sectional areas, the equated elements can just as easily be reversed for the purposes of claim 14, Yanagida – 106).
Re claim 15, Yanagida et al. as modified by Weeks show said spray gun body (Yanagida - Fig. 2, 110) comprises a handle (Yanagida - 110 itself can act as a handle to be held, more specifically, note figure 9, 101, that this component can be handled on its outer cylindrical surface) that is manually held during a coating operation.
Re claim 16, Yanagida et al. as modified by Weeks show said expansion chamber (Yanagida - Fig. 2, FR) comprises a frusto-conical wall.
Re claim 17, Yanagida et al. as modified by Weeks show a second frusto-conical wall portion (Yanagida - see annotated figure) of said powder flow path, said second frusto-conical wall portion being disposed between said expansion chamber (Yanagida - FR) and said spray outlet (Yanagida - 107).
Re claim 31, Yanagida et al. as modified by Weeks show a bulkhead (Yanagida – Fig. 2, 102) including the transition portion, the bulkhead connected to the gun body (Yanagida – 110).
Re claim 32, Yanagida et al. as modified by Weeks disclose all aspects of the claimed invention including a diffuser carrier (Yanagida – see annotated figure) but do not teach the second tube includes the diffuser carrier. It would have been obvious to one having ordinary In re Japiske, 86 USPQ 70.
Re claim 33, Yanagida et al. as modified above show the second tube includes a diffuser (Yanagida – Fig. 2, 108a/108b) in the diffuser carrier.
Re claim 34, Yanagida et al. as modified by Weeks show the first cross-sectional area (Yanagida – Fig. 2, 106; see annotated figure) is downstream of the second cross-sectional area (Yanagida – see annotated figure).
Re claim 35, Yanagida et al. as modified by Weeks show the powder tube (Yanagida – Fig. 1, 10) is connected to the an inlet end of the second tube (Yanagida – 109).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida et al. (US Pat No 5,711,489) in view of Weeks (US Pat No 4,790,376) further in view of Rodrigues et al. (US Pat No 5,924,631).
Re claim 36, Yanagida et al. as modified by Weeks does disclose all aspects of the claimed invention but does not teach a seal and/or a gasket in the second recess.
However, Rodrigues et al. does teach a seal (Fig. 2, 22a).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to modify the recess of Yanagida et al. as modified by Weeks to include a seal as taught by Rodrigues et al. to further immobilize the components (Rodrigues – col. 3, lines 47-48). 
Further, it is of note that no criticality is provided for this feature in applicant’s specification.
Response to Arguments
Applicant’s arguments with respect to claims 10-17 and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752